“8 é
a: 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) | Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November |, 1987}

Sergio Soto-Salgado Case Number: 3:20-mj-20273

 

Jason T. Conforti

Defendant's Attorney —

 

 

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO. 94149298 | FEB 0 & 2029
THE DEFENDANT: . ches SIS rhlet SOURT
pleaded guilty to count(s)_1 of Complaint - | SOUTHERN oi otniCt Gr Ga IFORNIA | |
C1] was found guilty to count(s) on
after a plea of not guilty. ;
Accordingly, the defendant is adjudged guilty 0 of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s) |
C] Count(s) - dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

a | | ,
E}TIME SERVED — Oo days
i
Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
__._ the defendant’s possession at the time of arrest upon their deportation or removal.
the O Court recommends defendant be deported/removed with relative, charged in case

 

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, February 5, 2020
Date of Imposition of Sentence

 

 

, pS arn
CCE)
\ \ . |
Received MQ) ASA |
ee HONORABLE BARRY M. KURREN

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:20-mj-20273

 

 
